Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. Applicant asserts:
a)	The cited references, whether taken alone or in combination, fail to disclose or teach the aforesaid feature "...transmitting the SIM information resource to a corresponding smart device of IOT having no entitative SIM card inserted therein; the smart device of IOT writing the received SIM information resource into a virtual SIM card. 
b)	However, the Examiner very kindly directs applicant to HE reference “implementation of no physical SIM card may be disposed in the second device (i.e. smart watch 0071).  For example, a virtual subscriber identity module in a software form or a virtual subscriber identity module in a hardware form may also be disposed in the second device (HE, ¶0105). Also, virtual SIM card may be a software module.  Therefore, no physical SIM card needs to be disposed in the first device (i.e. smart watch 0071), and a slot for placing a physical SIM card in the first device may not be required, either.  This helps save space in the first device (HE, ¶0103). Further, the smart watch 1011 obtains the virtual card number, if the virtual card number is activated, the smart watch 1011 can directly communicate with another device by using a radio frequency unit 210 and using the virtual card number in the network provided by the mobile communications operator.  However, if the virtual card number is not the mobile phone 102 may forward the activation request to the server by using the radio frequency unit 310, and the server activates the virtual card number obtained by the smart watch 1011.  After activating the virtual card number, the server may notify the mobile phone 102, and the mobile phone 102 notifies the smart watch 1011 by using the short range communications module of the mobile phone 102, or the server may directly notify the smart watch 1011 by using the network.  In this case, the smart watch 1011 can perform communication by using the radio frequency unit 210 by using the virtual card number in the network provided by the mobile communications operator (HE, ¶0142). Therefore, HE teaches transmitting the SIM information resource to a corresponding smart device of smart watch (i.e. IOT) having no physical SIM card (i.e. no entitative SIM card inserted). 
 	In addition, Examiner relies on Ramanna for smart device of IOT writing the received SIM information resource into a virtual SIM card such as “radio communication mechanisms like NFC services (which may allow the smart devices (i.e. IoT devices) to read and write a contactless card, act like a contactless card and connect securely to other NFC enabled smart devices to exchange data) along with the . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 5-10 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over HE (US 2019/0230501 A1) in view of Ramanna (US 2016/0094930 A1). 

 a smart terminal receiving SIM information resource allocated by an operator (HE, ¶0142, mobile phone 102 receiving virtual card number (i.e. resource) provided by mobile communication operator) and transmitting the SIM information resource to a corresponding smart device of IOT (HE, ¶0142, sending or transmitting virtual SIM card number to smart watch 1011) having no entitative SIM card inserted therein (HE, ¶0103 and ¶0105, no physical SIM card may be disposed in the second device (i.e. smart watch 0071).  For example, a virtual subscriber identity module in a software form);  the smart terminal transmitting activation instruction to the smart device of IOT (HE, ¶0142, mobile phone transmitting activation response to the smart watch 1011); the smart device of IOT activating the virtual SIM card according to the received activation instruction, and connecting a corresponding operator network (HE, ¶0141-142, smart watch 1011 activating the virtual SIM card according to the received activation response and connecting to the network).  
However, HE does not explicitly teach the smart device of IOT writing the received SIM information resource into a virtual SIM card.
In the same field of endeavor, Ramanna teaches the smart device of IOT writing the received SIM information resource into a virtual SIM card (Ramanna, ¶0139, smart devices (i.e. IoT devices, ¶0026) write into the contactless card hosting the virtual SIM the received data/information). 

 	As per claim 6 as applied to claim 5 above, HE teaches before the smart terminal receiving SIM information resource allocated by an operator and transmitting the SIM information resource to a corresponding smart device of IOT (HE, ¶0140-142, before mobile phone 102 receiving virtual SIM card number provided by network operator and sending the virtual SIM card number to the smart watch 1011), further comprising: the operator transmitting SIM information resource to the smart terminal after connecting with the smart terminal (HE, ¶0140, mobile phone 102 subscribes to the service successfully, therefore is connection is performed). 
 	As per claim 7 as applied to claim 5 above, HE teaches the smart terminal connects with the smart device of IOT through WIFI or Bluetooth (HE, ¶0073 and ¶0145, short range communication between mobile phone 102 and smart watch 1011 through Bluetooth or WiFi or NFC or etc.); the smart terminal transmits the received SIM information resource to the corresponding smart device of IOT through WIFI or Bluetooth after the connection succeeds (HE, ¶0145, mobile phone 102 transmitting information to the first device (i.e. smart watch) through short range communication after successfully pairing/connection). 

However, HE does not explicitly teach the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction.
In the same field of endeavor, Ramanna teaches the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction (Ramanna, ¶0139, double tap (i.e. deactivation instruction) to the smart device and deactivate subscriptions on the other smart devices equipped with the capability of embedded secure element hosting the virtual SIM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
As per claim 9 as applied to claim 5 above, HE does not explicitly teach the smart terminal transmitting deletion instruction to the smart device of IOT, and the smart device of IOT deleting the SIM information resource in the virtual SIM card according to the deletion instruction. 
In the same field of endeavor, Ramanna teaches the smart terminal transmitting deletion instruction to the smart device of IOT, and the smart device of IOT deleting the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
 	As per claim 10 as applied to claim 5 above, HE teaches the smart terminal transmitting updated SIM information resource and updating instruction to the smart device of IOT (HE, ¶0225, mobile phone 102 transmitting updating trigger instruction to the smart watch 1011), and the smart device of IOT replacing original SIM information resource in the virtual SIM card with the updated SIM information resource according to the updating instruction (HE, ¶0225, update, by using the processor to execute the trigger instruction, the authority to use the virtual card number allocated to the smart watch 1011.  For example, the mobile phone 102 may instruct the smart watch 1011 to stop using all or some functions of the virtual card number.  Alternatively, the mobile phone 102 may directly instruct the smart watch 1011 to stop using the virtual card number, and it may be understood that the mobile phone 102 recycles the virtual card number.  After updating the use authority, the mobile phone 102 may send a notification message to the smart watch 1011, and the smart watch 1011 may know how to use the 
 	As per claim 15, HE teaches a communication system for smart devices of IOT based on virtual SIM cards (HE, ¶0140, a communication system for M first devices such as smart watch 1011 based on virtual SIM card), comprising a smart terminal (HE, ¶0141, mobile phone 102) and a smart device of IOT (HE, ¶0141, smart watch 1011), the smart terminal comprising a transceiver (HE, fig.3, mobile phone 102 comprising radio frequency unit 310), the smart device of IOT having no entitative SIM card inserted therein (HE, ¶0103 and ¶0105, no physical SIM card may be disposed in the second device (i.e. smart watch 0071).  For example, a virtual subscriber identity module in a software form) and comprising a storage and a processor (HE, fig.2, memory 220 and processor 290);
 wherein the transceiver is configured to receive SIM information resource allocated by an operator (HE, ¶0144, mobile phone 102 (i.e. RF unit 310) receiving virtual SIM card number (i.e. resource) provided by mobile communication operator) and transmit the SIM information resource to the smart device of IOT (HE, ¶0142, sending or transmitting virtual card number to smart watch 1011); the transceiver is configured to transmit activation instruction to the smart device of IOT (HE, ¶0142, mobile phone transmitting (i.e. RF unit 310) activation response to the smart watch 1011); the processor is configured to activate the storage according to the received activation instruction and thus connect a corresponding operator network (HE, Fig.2 and ¶0141-142, smart watch 1011 processor 290 activating the memory according to the received activation response and connecting to the network).  

In the same field of endeavor, Ramanna teaches the processor is configured to write the received SIM information resource into the storage (Ramanna, ¶0139, smart devices (i.e. IoT devices, ¶0026) write into the contactless card (i.e. memory or storage) hosting the virtual SIM the received data/information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
As per claim 16 as applied to claim 15 above, HE teaches stop using the storage to connect the operator network (HE, ¶0031, stop using the virtual subscriber identity for all or some functions (i.e. connecting to the network)). 
However, HE does not explicitly teach the smart terminal transmitting de-activation instruction to the smart device of IOT, and the smart device of IOT de-activating the virtual SIM card according to the de-activation instruction.
In the same field of endeavor, Ramanna teaches transmit de-activation instruction to the smart device of IOT; the processor is further configured to de-activate the storage according to the received de-activation instruction (Ramanna, ¶0139, double tap (i.e. deactivation instruction) to the smart device and deactivate subscriptions on the other smart devices equipped with the capability of embedded secure element hosting the virtual SIM). 

As per claim 17 as applied to claim 15 above, HE does not explicitly teach transmit deletion instruction to the smart device of IOT; the processor is further configured to delete the SIM information resource in the storage according to the received deletion instruction.  
In the same field of endeavor, Ramanna teaches transmit deletion instruction to the smart device of IOT; the processor is further configured to delete the SIM information resource in the storage according to the received deletion instruction (Ramanna, ¶0138-139 and ¶0152, transmitting deletion of subscriptions on the Virtual SIM by receiving double tap (i.e. removal instruction) from the smartphone and the smart device removing or deleting the subscriptions in the Virtual SIM according to double tap input).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
  	As per claim 18 as applied to claim 15 above, HE teaches transmit updated SIM information resource and updating instruction to the smart device of IOT (HE, ¶0225, 
As per claim 19, HE teaches communication method for smart devices of IOT based on virtual SIM cards (HE, ¶0140, a communication method for M first devices such as smart watch 1011 based on virtual SIM card), comprising: receiving SIM information resource transmitted by a smart terminal (HE, ¶0142, mobile phone 102 sending or transmitting virtual card number to smart watch 1011); smart device of IoT having no entitative SIM card inserted therein (HE, ¶0103 and ¶0105, no physical SIM card may be disposed in the second device (i.e. smart watch 0071).  For example, a virtual subscriber identity module in a software form);  receiving activation instruction transmitted by the smart terminal (HE, ¶0142, mobile phone transmitting activation instructions to the smart watch 1011); activating the virtual SIM card according to the 
 	However, HE does not explicitly teach writing by a smart device the received SIM information resource into a virtual SIM card.
In the same field of endeavor, Ramanna teaches writing by a smart device the received SIM information resource into a virtual SIM card (Ramanna, ¶0139, smart devices write into the contactless card hosting the virtual SIM the received data/information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
 	As per claim 20 as applied to claim 19 above, HE teaches before the receiving SIM information resource transmitted by the smart terminal (HE, ¶0140-142, before mobile phone 102 receiving virtual SIM card number provided by network operator and sending the virtual SIM card number to the smart watch 1011) further comprising: the operator transmitting SIM information resource to the smart {WLSPRO-19005-USPT/00907763v1}Page 9 of 12Appl. No. Not Yet Assigned Preliminary Amendment Attorney Docket No.: terminal after connecting with the smart terminal (HE, ¶0140, mobile phone 102 subscribes to the service successfully, therefore is connection is performed). 
  	As per claim 21 as applied to claim 19 above, HE teaches connect with the smart terminal through WIFI or Bluetooth (HE, ¶0073 and ¶0145, short range communication 
 	As per claim 22 as applied to claim 19 above, HE teaches stopping using the virtual SIM card to connect the operator network (HE, ¶0031, stop using the virtual subscriber identity for all or some functions (i.e. connecting to the network)). 
However, HE does not explicitly teach receiving de-activation instruction transmitted by the smart terminal, and de-activating the virtual SIM card according to the de-activation instruction, thus stopping using the virtual SIM card to connect the operator network.  
In the same field of endeavor, Ramanna teaches receiving de-activation instruction transmitted by the smart terminal, and de-activating the virtual SIM card according to the de-activation instruction, thus stopping using the virtual SIM card to connect the operator network (Ramanna, ¶0139, double tap (i.e. deactivation instruction) to the smart device and deactivate subscriptions on the other smart devices equipped with the capability of embedded secure element hosting the virtual SIM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.

In the same field of endeavor, Ramanna teaches receiving deletion instruction transmitted by the smart terminal, and deleting the SIM information resource in the virtual SIM card according to the deletion instruction (Ramanna, ¶0138-139 and ¶0152, transmitting deletion of subscriptions on the Virtual SIM by receiving double tap (i.e. removal instruction) from the smartphone and the smart device removing or deleting the subscriptions in the Virtual SIM according to double tap input).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ramanna into invention of HE in order to perform communication by using a virtual subscriber identity module to provide a mode in which the wearable device can perform communication without a physical SIM card.
  	As per claim 24 as applied to claim 19 above, HE teaches receiving updated SIM information resource and updating instruction transmitted by the smart terminal (HE, ¶0225, mobile phone 102 transmitting updating trigger instruction to the smart watch 1011), and replacing original SIM information resource in the virtual SIM card with the updated SIM information resource according to the updating instruction (HE, ¶0225, update, by using the processor to execute the trigger instruction, the authority to use the virtual card number allocated to the smart watch 1011.  For example, the mobile phone 102 may instruct the smart watch 1011 to stop using all or some functions of the virtual card number.  Alternatively, the mobile phone 102 may directly instruct the smart watch 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643